—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Dutchess County (Hillery, J.), dated February 9, 1998, as denied his motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the plaintiffs motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1) is granted.
The plaintiff allegedly suffered injuries in an accident which arose out of certain elevation-related risks associated with his work. It is not disputed that at the time of the accident the plaintiff had not been provided with any safety equipment for this job. The evidence in the record establishes conclusively that this failure was the proximate cause of the plaintiffs accident. The plaintiffs submissions thus establish a prima facie case of liability pursuant to Labor Law § 240 (1), and the opponents of the plaintiffs motion failed to demonstrate any issue of fact requiring a trial on this theory of liability. The Supreme Court therefore erred in denying the plaintiffs motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1) (see, Felker v Corning Inc., 90 NY2d 219; Zimmer v Chemung County Performing Arts, 65 NY2d 513). Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.